Citation Nr: 1437732	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-08 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to April 8, 2008, and in excess of 70 percent from April 8, 2008, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 8, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
	

REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO) which denied the Veteran a disability rating in excess of 50 percent for PTSD and entitlement to a TDIU.  

The Board notes that in a January 2011 rating decision, the RO granted the Veteran a disability rating of 70 percent for his PTSD and entitlement to a TDIU, which was found to be permanent; both ratings were granted effective the date of the Veteran's claim for a TDIU, April 8, 2008.  Notably, neither the Veteran, nor his representative, have specifically indicated that he is satisfied with the rating assigned in the January 2011 decision with regard to the Veteran's PTSD, and as such, the Board has recharacterized the issue accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  Prior to April 8, 2008, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, intermittent nightmares, restricted affect, difficulty concentrating, avoidance, exaggerated startle response, social isolation, and some detachment from others; the symptoms did not cause deficiencies in most areas.  

2.  From April 8, 2008, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to increased symptoms of anxiety and mood disturbances, weekly nightmares, avoidance, exaggerated startle response, panic attacks, sleep impairment, restricted affect, and suicidal thoughts; these symptoms did not cause total occupational and social impairment.  

3.  At the time the Veteran's claim for entitlement to a TDIU was received by the RO on April 8, 2008, he was in receipt of combined disability rating of 60 percent, with his highest rating for service-connected PTSD at 50 percent.   

4.  The evidence of record from the year prior to April 8, 2008 does not show a worsening of any of the Veteran's service-connected disabilities, such that it is factually ascertainable that he was unable to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent prior to April 8, 2008 for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 70 percent from April 8, 2008 for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an effective date earlier than April 8, 2008 for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in July 2008 and December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Additionally, the Veteran was afforded VA examinations in June 2007 and October 2008, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and documented the severity of the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Evaluation of PTSD

The Veteran asserts that he is entitled to a disability rating in excess of 50 percent prior to April 8, 2008 and a disability rating in excess of 70 percent from April 8, 2008, for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

[As an aside, although an interim final rule was recently published updating outdated references to DMS-IV and certain nomenclature used to refer to certain mental disorders, this rule does not apply to cases certified to and pending before the Board, such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was afforded a VA examination in June 2007.  At that time he reported that he had a few PTSD symptoms per week, which were of mild severity.  He reported that he had "flashes" that could last up to one week.  He was noted to be on various medications, which helped his symptoms.  He reported a startle response to backfire sounds and that he arranged all the furniture in his home so he could see the front door.  He reported symptoms of night sweats, breathlessness when he woke up, and nightmares.  He endorsed symptoms of re-experiencing his in-service stressor, efforts to avoid thoughts, feelings, or conversations associated with trauma, and feeling of detachment from others.  He reported difficulty concentrating, anxiety, that he tended to worry, and could work himself into a frenzy.  He reported that he was in receipt of Social Security Administration (SSA) disability benefits due to a history of closed head injuries, but that his PTSD and anxiety affected his ability to work in that he tended to daydream about things when he should have been doing his job.  He reported that he spent most of his time at home, where he had been living alone for the past 3 years since the death of his girlfriend, or went to the VA for appointments, but that he also spent about 50 percent of his time caring for his mother; he reported he was estranged from the remainder of his family members.  He denied any history of violence, assualtiveness, or suicide attempts.  

On mental status evaluation, no impairment of thought process or communication was noted; there were also no delusions or hallucinations present during the interview.  Eye contact and interaction during the session were within normal limits.  He was noted to have a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time, but endorsed some short-term memory problems.  He denied obsessive or ritualistic behaviors, diagnosable panic attacks, current depression, and recent impaired impulse control.  The rate and flow of his speech were within normal limits.  His affect was noted to be restricted.  It was noted that the Veteran reported excessive and uncontrollable anxiety over "getting through the day, staying clean and sober, [and his] mom."  The examiner noted diagnoses of PTSD, moderate severity, and generalized anxiety disorder (GAD) and assigned GAF scores of 55 for PTSD and GAD separately.  The examiner noted that the Veteran's PTSD symptoms had a moderate impact on the Veteran's social functioning and his past employment history, and reiterated the Veteran's reports that his unemployment was due primarily to his history of closed head injuries and not his history of PTSD and GAD.  

The Veteran was afforded another VA examination in October 2008.  At that time he reported increased symptoms of anxiety, mental and physical exhaustion, trouble concentrating, trouble sleeping, and suicidal thoughts.  He reported that these symptoms occurred regularly and that they were moderate in severity.  He reported that his treatment included medication and psychiatric therapy at the VA Medical Center.  He reported that he was still unemployed and blamed his unemployment on his mental health disability, as well as his physical impairments.  He reported that he woke up gasping for air two or three times a week and that he tended to avoid escalators or elevators due to the sensation of physically dropping.  He reported that he did not engage in any social, church, or community activities.  He denied any history of violence or assaultiveness and any history of suicide attempts.  He reported that he had a good relationship with his mother, but that he had a distant relationship with his siblings and children, although he also described his relationship with his children as good.  He reported that he was not currently married, but that he was cohabiting with a woman with whom he had a good relationship.  

On mental status examination, the Veteran's appearance, hygiene, and behavior were noted to be appropriate.  His affect and mood were anxious, but his communication, speech, concentration, and orientation were within normal limits.  While panic attacks were reported, none were observed on examination; however, suspiciousness was present.  No delusions or hallucinations were observed, nor was a history of such noted.  Obsessional rituals were absent and thought processes were appropriate.  Judgment was not impaired and thinking and memory were within normal limits.  Suicidal ideation was present, with no intent or plan, but homicidal ideation was absent.  Continued diagnoses of PTSD and GAD were noted and a GAF score of 55 was assigned, indicating moderate impairment of social and occupational functioning.  The examiner noted that the Veteran's PTSD symptoms caused impairment in most areas.  

VA treatment records show that the Veteran had been receiving somewhat consistent mental health treatment from 2005 through June 2006.  For consideration in this matter are treatment records beginning in April 2007.  At that time, the Veteran was evaluated by a social worker and it was noted that he was feeling good mentally, but having some dreams related to incidents in service.  He had reported that his dreams were much better since starting  medication and it was noted that he denied depression, but his affect was a bit flat.  

A June 2007 mental health treatment record shows that the Veteran reported that his mood stability was under fair control, but he had some resurgence of depressive symptoms.  He reported his anxiety was a bit better and that he was able to articulate himself "OK" with family.  He reported that nightmares continued to come on an on-again, off-again basis, but that his medication seemed to be working to blunt the severity.  On mental status examination, he was noted to be alert and oriented in all spheres.  He was calm and appropriately dressed.  His speech was normal in all respects and his thoughts were void of homicidal or suicidal ideation.  There was no psychosis or delusional content to his thinking and his insight and judgment were appropriate.  It was noted that the Veteran was to continue with his current medication regimen and return for treatment in 2 to 3 months.  

Also of record is a March 2010 private mental health evaluation from Dr. M.C. submitted in support of the Veteran's claim.  The report from Dr. M.C. does not go into specific detail of the symptoms reported by the Veteran at the time of the evaluation; however, Dr. M.C. noted that the Veteran had the classic signs and symptoms of PTSD which resulted in profound psychiatric illness.  Dr. M.C. opined that the level of the Veteran's disability had been profound since the day of his discharge going forward.  The report notes that on mental status examination, the Veteran was noted to be profoundly anxious and depressed.  His speech was decreased in rate, tone, and volume, and his affect was very restricted.  He was noted to have passive suicidal ideation, intermittent homicidal ideation, preservative thought processing, and was somewhat tangential.  However, he was noted to be cognitively intact, showed no signs of impairment from neurological injury, and was able to carry out the interview in a reasonable fashion.  Dr. M.C. continued the Veteran's diagnosis of PTSD and assigned a GAF score of 35 for the time for the evaluation and over the year prior.  

In his March 2010 report, Dr. M.C. discussed the veracity of the VA examinations of record.  The Board notes that Dr. M.C. discussed medical evidence prior to April 2007, which is not for consideration in this matter.  In his discussion of the June 2007 VA examination, Dr. M.C. noted that the VA examiner attempted to separate the Veteran's GAF score by disease (i.e. PTSD and GAD, assigning both disabilities separate GAF scores of 55), and that such a classification is not possible, and as a result, the VA examiner failed to accurately portray the severity of the Veteran's clinical condition.  Additionally, with regard to the October 2008 VA examination, Dr. M.C. noted that the October 2008 VA examiner assigned a GAF score of 55, indicative of moderate impairment.  On independent review of the October 2008 VA examination report, Dr. M.C. determined that the examination findings were suggestive of profound impairment and a GAF score much closer to 40 was warranted.  However, the Board notes while GAF scores are useful tools, the symptoms that are objectively recorded in the examination reports and the examiner's opinions as to the Veteran's overall impairment are more important when evaluating the severity of a Veteran's PTSD.  The June 2007 and October 2008 VA examinations were both conducted by licensed psychologists whose education and experience qualifies them to interpret the severity of symptoms described by the Veteran; as such, the Board finds that the June 2007 and October 2008 VA examination reports sufficiently describe the nature and severity of the Veteran's PTSD symptoms, regardless of the conclusions drawn by Dr. M.C. as to the adequacy of the VA examination reports.

Based on the evidence of record, the Board finds that prior to April 8, 2008, a disability rating in excess of 50 percent for service-connected PTSD is not warranted.  In this regard, the Board acknowledges that prior to April 8, 2008, the Veteran was noted to suffer from subjective symptoms of anxiety, intermittent nightmares, restricted affect, difficulty concentrating, avoidance, exaggerated startle response, and some detachment from others.  However, June 2007 VA examination and a June 2007 VA treatment record indicated that mental status examination of the Veteran was primarily normal.  Specifically, the Veteran's judgment, thinking, mood and speech were noted to be normal, there is no indication the Veteran suffered from near-continuous panic or depression, he did not exhibit impaired impulse control or endorse suicidal ideation, and he was noted to be able to maintain his personal appearance and hygiene.  Additionally, the June 2007 VA examiner indicated that the Veteran's PTSD symptoms represented a disability of moderate severity, and as noted above, the Board has found him competent to make such a determination.  Therefore, the Board finds that a disability rating in excess of 50 percent prior to April 8, 2008 for service-connected PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

From April 8, 2008, the Board finds that a disability rating in excess of 70 percent for service-connected PTSD is not warranted.  In this regard, the Board notes that on October 2008 VA examination, the Veteran reported that his PTSD symptoms which were documented on the June 2007 VA examination had increased in severity and now occurred several times a week.  At that time, the Veteran also endorsed symptoms of suicidal ideation, but with no intent or plan, and the VA examiner noted the Veteran suffered from deficiencies in most areas.  However, the Board is unable to determine that the Veteran's PTSD causes total occupational and social impairment, primarily because the Veteran reported that he did engage in some social relationships.  Specifically, the Veteran reported that he had a good relationship with his mother and his children, although he also noted his relationship with his children was distant, and, more importantly, he reported that he cohabitated with a woman and that they had a good relationship.  The fact that the Veteran had been able to establish a personal relationship and maintain it to the point that they were living together is clearly not indicative of total social impairment.  The Board notes that the Veteran is unemployed and has attributed his unemployment to his mental health disabilities; however, as it has not been shown that he suffers from total social impairment, the Board is unable to support a total disability rating for his service-connected PTSD at this time.  The Board has also considered the March 2010 private mental health evaluation which notes the Veteran suffers from a profound psychiatric illness; however, this report does not specifically address the Veteran's social relationships, and as such, the Board must rely on the other evidence of record, specifically the October 2008 VA examination report.  Therefore, the Board finds that a disability rating in excess of 70 percent from April 8, 2008 for service-connected PTSD is not warranted.  Id.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).



In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.  

Effective date of TDIU

Generally, the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  TDIU is considered a claim for increased evaluation, and for such claims, an effective date of the earliest date on which factual entitlement to the benefit sought is shown is allowable, if the claim is received within one year from factual entitlement.  38 C.F.R. § 3.400(o)(2); Hurd v. West, 13 Vet. App. 449 (2000).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The record reflects that the Veteran filed a claim for a TDIU in April 2008, which was received by the RO on April 8, 2008.  At that time, the Veteran was in receipt of a 50 percent disability rating for PTSD, a 10 percent disability rating for a scar status post septorhinoplasty, and a noncompensble disability rating for status post septoplasty with minimal left lateral deviation of nasal septum, for a combined disability rating of 60 percent.  Notably, at the time he filed his claim, the Veteran did not meet the criteria for entitlement to a TDIU outlined in 38 C.F.R. § 4.16(a).

As noted above, the Veteran's claim for a TDIU and a 70 percent disability rating for PTSD, which made him eligible for a TDIU under 38 C.F.R. § 4.16(a), were granted in the March 2009 rating decision currently on appeal, both ratings effective April 8, 2008, the date of the TDIU claim.  The Veteran, through his representative, has argued that the effective date for the Veteran's TDIU should be one year prior to the date of claim as the evidence showed that there was an increase in his PTSD symptoms to support the award of a TDIU within one year of the April 8, 2008 effective date currently assigned for the Veteran's grant of a TDIU.  

As has been discussed above, the Board has determined that evidence of record does not support a grant of a disability rating in excess of 50 percent prior to April 8, 2008 for his service-connected PTSD.  The evidence does not factually establish that the Veteran met the criteria for assignment of a TDIU in the one-year prior to his April 8, 2008, date of claim. As noted the 2007 VA examination showed an overall moderate disability picture.  The 50 percent rating for PTSD in effect during the year prior to his TDIU claim indicates that his symptoms would result in occupational impairment with reduced reliability and productivity, as well as difficulty establishing and maintaining effective work relationships.  Clearly the Veteran's PTSD would affect employment, but that is not the question at hand.  The evidence would need to show that it was factually ascertainable his PTSD resulted in his inability to obtain or retain employment.  There is no allegation - and certainly no medical evidence - suggesting his septoplasty or scar interfered with employment in any way.  

In the 2014 brief, the attorney points to a June 2007 outpatient record as indicative of worsening and showing that the Veteran was totally impaired.  The attorney is correct that the Veteran complained of a "resurgence" in depression, but this one notation is not indicative of worsening to the point the Veteran was totally disabled.  Taken in context, the report discusses that some symptoms, such as anxiety, are a bit better, and some symptoms, such as depression, have returned.  More importantly, though, he remained alert, oriented, and calm, with appropriate dress and speech.  He was not homicidal or suicidal.  There was no psychosis or delusional thinking.  He retained appropriate insight and judgment.  There is absolutely no indication from that report that the physician felt the Veteran was totally disabled.  There were no opinions or comments concerning employment.  Considering the objective findings as to his behavior, speech, appearance, and thought process, there is absolutely nothing that the Board can identify as factually showing he could not obtain or retain employment at that time. 

The Veteran's attorney also cites to medical evidence from 1997 and 2005 in a 2010 letter as supporting an earlier award for TDIU.  Again, with the assignment of effective dates, it is the date of claim or one year earlier IF it is factually ascertainable the increase occurred within that one year period.  If evidence showing an increase falls long before that one year period, it does not factually establish the Veteran's condition in the year before he filed his claim.  The attorney argues it "is clear in this case that his increase in disability occurred years before he submitted this claim."  While that may be the case, what is important is that the TDIU claim was not received until April 2008, and the VA examination and outpatient records dated in the year prior to claim do not factually show TDIU was warranted.  Again, Dr. M.C. disagrees with some of the conclusions of those medical professionals, as noted above, and concludes the Veteran has been disabled since 1992 if not earlier.  However, the 2007 VA examination was conducted by a psychologist, so it cannot be said that his opinions as to the Veteran's impairment are any less probative.  In fact, the 2007 VA exam report was exceedingly thorough, with pages spent detailing the examiner's review of the Veteran's medical history, so it also cannot be said that this exam was somehow too brief or uninformed or inadequate in some way.  That VA examiner had the benefit of personally sitting down with the Veteran in 2007 and basing his opinions on his observations.  Dr. M.C. may have seen the Veteran in 2010, but he did not personally see the Veteran in 2007, so while his opinions are certainly competent, they are flawed in that he is in the position of second-guessing another medical professional who thoroughly reviewed the evidence and contemporaneously talked with the Veteran and chose to assign a GAF score indicative of a moderate - not a total - disability level.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than April 8, 2008, for the grant of a TDIU.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent prior to April 8, 2008 for service-connected PTSD is denied.  

Entitlement to a disability rating in excess of 70 percent from April 8, 2008 for service-connected PTSD is denied.  

Entitlement to an effective date prior to April 8, 2008, for the grant of a TDIU is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


